ON MOTION FOR REHEARING
No. 173. Decided October 6, 1950.
By THE COURT:
This is a motion seeking a rehearing for the following reasons:
*466(1) Failure to pass upon the third assignment of error.
(2) Error of law in finding that the affidavit in the divorce case was sufficient.
Although we held in the case of Nickerson v. Nickerson, 85 Oh Ap, 372, that our rules make no provision for the filing of an application for a rehearing, we have made a further examination of the record in this case and find that all of the assignments of error were passed upon. The third assignment of error was that the divorce court passed upon the appellant’s property rights, which we found was not supported by the record. We stated, “We find no merit in the appellant’s contention that the decree of divorce violates any of his property rights under either the laws of this state or the Federal Constitution. It makes no disposition of any property but merely dissolves the marital relationship and releases both parties from the same.” This assignment was again passed upon when we made the general finding that we found no error in the record, which included the third assignment.
As to the second ground of the motion, the affidavit in the divorce action differed from the one in the case of Beachler v. Ford, 77 Oh Ap 41, in that it specifically stated “that service of summons cannot be made on the defendant within this state.” The affidavit in the Beachler case, supra, stated the reason that the service of summons could not be made in this state which was insufficient, as a matter of law, to warrant such a conclusion. The two cases are therefore not parallel.
The application will be denied.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.